Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas G. GALLAGHER (attorney) on 01/05/2022.
The application has been amended as follows: 

1. (Currently Amended) A wireless communication method, comprising:
receiving, by a terminal device, a trigger signaling sent by a network device, wherein the trigger signaling is used to activate an aperiodic channel state information reference signal (CSI-RS) resource of the terminal device, and wherein the triggering signaling comprises first information, where the first information is used to indicate content comprised in a first CSI;
after receiving the trigger signaling, performing, by the terminal device, CSI measurement on the aperiodic CSI-RS resource to obtain a first CSI;

sending, by the terminal device, the first CSI to the network device using the time domain resource;
wherein the performing, by the terminal device, CSI measurement on the aperiodic CSI-RS resource comprises:
performing, by the terminal device, the CSI measurement on a first CSI-RS resource according to the first information to obtain the first CSI, wherein the first CSI comprises the content indicated in the first information;
wherein the first information is used to indicate one of following CSI contents:
a CSI-RS resource indicator (CRI); or
a CRI, a rank indication (RI), a pre-coding matrix indicator (PMI) and a channel quality information (CQI); or
a RI and a CQI; or
a CRI, a RI and a CQI;
wherein each of the CSI contents corresponds to a feedback delay, and the multiple timing relationships are represented by multiple feedback delays;
wherein the multiple feedback delays are indicated by a timing relationship indication domain 
wherein the timing relationship indication domain 


2. (Previously Presented) The method according to claim 1, wherein the first CSI further includes following contents:
a quantized value of channel information and a quantized value of interference.

3. (Cancelled).

4. (Currently Amended) The method according to claim 1, wherein before the determining, by the terminal device, a time domain resource for sending the first CSI to the network device based on the multiple timing relationships between sending the first CSI and receiving the trigger signaling, the method also comprises:
determining the multiple timing relationships according to at least one content comprised in the first CSI.

5. (Currently Amended) The method according to claim 1, wherein the trigger signaling comprises second information, where the second information is configuration information of the multiple timing relationships;
before the determining, by the terminal device, a time domain resource for sending the first CSI to the network device based on the multiple timing 
determining the multiple timing relationships between sending the first CSI and receiving the trigger signaling according to the configuration information of the multiple timing relationships, wherein the configuration information of the multiple timing relationships comprises the first indication field.

6. (Original) The method according to claim 1, wherein the triggering signaling comprises third information, the third information is used to indicate the number of times that the terminal device sends the first CSI;
the sending, by the terminal device, the first CSI to the network device comprises: sending, by the terminal device, the first CSI according to the number of transmission indicated by the third information.

7. (Original) The method according to claim 1, wherein the method also comprises:
after receiving the trigger signaling, determining a first interference measurement resource (IMR);
performing interference measurement on the first IMR resource to obtain an interference result;
obtaining the first CSI by combining the interference result and the result obtained by performing the CSI measurement.

8-12 (Cancelled).


the transceiver is configured to: receive trigger signaling sent by a network device, wherein the trigger signaling is used to trigger the terminal device to perform channel state information CSI measurement, and the triggering signaling comprises first information, where the first information is used to indicate content comprised in a first CSI;
the processor is configured to: perform CSI measurement on the aperiodic channel state information reference signal CSI-RS resource to obtain a first CSI after the transceiver receives the trigger signaling,
the processor is further configured to: determine a time domain resource for sending the first CSI to the network device based on multiple timing relationships between sending the first CSI and receiving the trigger signaling;
the transceiver is further configured to: send the first CSI to the network device using the time domain resource;
wherein the processor is further configured to:
perform the CSI measurement on a first CSI-RS resource according to the first information to obtain the first CSI, wherein the first CSI comprises the content indicated in the first information;
wherein the first information is used to indicate one of following CSI contents:
a CSI-RS resource indicator (CRI); or
a CRI, a rank indication (RI), a pre-coding matrix indicator (PMI) and a channel quality information (CQI); or
a RI and a CQI; or

wherein each of the CSI contents corresponds to a feedback delay, and the multiple timing relationships are represented by multiple feedback delays;
wherein the multiple feedback delays are indicated by a timing relationship indication domain 
wherein the timing relationship indication domain 
the 2-bits are used to indicate whether there is a feedback delay between sending the first CSI and receiving the trigger signaling or not, and when the 2-bits are 00, there is not a feedback delay between sending the first CSI and receiving the trigger signaling.

14. (Previously Presented) The terminal device according to claim 13, wherein the first CSI further comprises at least one of following contents:
a quantized value of channel information and a quantized value of interference.

15. (Cancelled).

16. (Currently Amended) The terminal device according to claim 13, wherein the processor is further configured to: before the determining a time domain resource for sending the first CSI to the network device based on the multiple timing relationships between sending the first CSI and receiving the trigger 

17. (Currently Amended) The terminal device according to claim 13, wherein the trigger signaling comprises second information, where the second information is configuration information of the multiple timing relationships;
the processor is further configured to: before the determining a time domain resource for sending the first CSI to the network device based on the multiple timing relationships between sending the first CSI and receiving the trigger signaling, determine the multiple timing relationships between sending the first CSI and receiving the trigger signaling according to the configuration information of the multiple timing relationships, wherein the configuration information of the multiple timing relationships comprises the first indication field.

18. (Original) The terminal device according to claim 13, wherein the trigger signaling comprises third information, the third information is used to indicate the number of times that the first CSI is sent;
the transceiver is further configured to: send the first CSI according to the number of transmission indicated by the third information.

19. (Original) The terminal device according to claim 13, wherein the processor is further configured to:
after receiving the trigger signaling, determine a first interference measurement resource (IMR);

obtain the first CSI by combining the interference result and the result obtained by performing the CSI measurement.

20. (Previously Presented) The terminal device according to claim 19, wherein the processor is further configured to:
determine the most recent resource after receiving the trigger signaling as the first IMR resource from IMR resources used for the aperiodic interference measurement.

21. (Previously Presented) The method according to claim 1, wherein the performing, by the terminal device, CSI measurement on the aperiodic CSI-RS resource to obtain a first CSI comprises:
determining, by the terminal device, at least one of following according to the content comprised in the first CSI, and performing, by the terminal device, the CSI measurement according to at least one of the following to obtain the first CSI:
resource and/or configuration of the aperiodic CSI-RS resource, number of CSI-RS ports used for performing CSI-RS measurement, and hypothesis of the transmit beam of the CSI-RS signal on the aperiodic CSI-RS resource.

22. (Currently Amended) The method according to claim 1, wherein
if the first CSI comprises the CRI only, a feedback delay between the sending the first CSI and receiving the trigger signaling is 1 slot; or

if the first CSI comprises a quantized value of channel information and a quantized value of interference, the feedback delay between the sending the first CSI and receiving the trigger signaling is 3 slots.

23. (Previously Presented) The method according to claim 1, wherein the more item the CSI content has, the longer the feedback delay is.

24. (Previously Presented) The terminal device according to claim 13, wherein the processor is further configured to:
determine at least one of following according to the content comprised in the first CSI, and perform the CSI measurement according to at least one of the following to obtain the first CSI:
resource and/or configuration of the aperiodic CSI-RS resource, number of CSI-RS ports used for performing CSI-RS measurement, and hypothesis of the transmit beam of the CSI-RS signal on the aperiodic CSI-RS resource.

25. (Currently Amended) The terminal device according to claim 13, wherein
if the first CSI comprises the CRI only, a feedback delay between the sending the first CSI and receiving the trigger signaling is 1 slot; or
if the first CSI comprises the RI and the CQI, the feedback delay between the sending the first CSI and receiving the trigger signaling is 2 slots; or


26. (Currently Amended) A network device, comprising a transceiver and a processor wherein the transceiver is configured to send trigger signaling to a terminal device, wherein the trigger signaling is used to trigger the terminal device to perform channel state information CSI measurement, and the triggering signaling comprises first information, where the first information is used to indicate one of following CSI contents:
a CSI-RS resource indicator (CRI); or
a CRI, a rank indication (RI), a pre-coding matrix indicator (PMI) and a channel quality information (CQI); or
a RI and a CQI; or
a CRI, a RI and a CQI;
wherein each of the CSI contents corresponds to a feedback delay, and multiple timing relationships are represented by multiple feedback delays;
wherein the multiple feedback delays are indicated by a timing relationship indication domain 
wherein the timing relationship indication domain 
the 2-bits are used to indicate whether there is a feedback delay between sending the first CSI and receiving the trigger signaling or not, and when the 2-bits 
receiving the first CSI triggered by the trigger signaling.

27. (Cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.B.C./Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472